DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
2.	 This communication is an Examiner's reasons for allowance in response to amendment filed on August 2, 2022.

3.	Claims 1, 3-10 are allowable over the prior art of record.
4.	 The following is the Examiner's statement of reasons for allowance:

	The closest prior art, US 2017/0021831, disclose:
“ regeneration of the NOx storage catalytic converter is started depending on the distance to a vehicle ahead. For this the motor vehicle is accelerated in a rich mode for regeneration if the distance to the vehicle ahead is large enough so that the regeneration will be completed during an acceleration phase in which the distance is reduced. “
 	Regarding claims 1 and 3, the closest prior art discloses several limitations but fails to specifically disclose:
 
 “wherein the after-treatment regeneration control is performed only for a coasting time, the coasting time being calculated using the peripheral vehicle information from when a pedal is turned on to when the pedal is turned off..”
 	Regarding claims 4-10, the closest prior art discloses several limitations but fails to specifically disclose:
 	“deciding, by the controller, whether after-treatment regeneration control is performed or not according to a result of the step of comparing, wherein the after-treatment regeneration control is performed for independently driving an engine by entering a neutral control mode.”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached at 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661